SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 31, 2014 SELECTICA, INC. (Exact name of Company as specified in Charter) Delaware (State or other jurisdiction of incorporation or organization) 000-29637 (Commission File No.) 77-0432030 (IRS Employee Identification No.) 2121 South El Camino Real San Mateo, California 94403 (Address of Principal Executive Offices) )5 32-1500 (Issuer Telephone number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2 below). ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On December 31, 2014, Selectica, Inc. (the “Company”) and its wholly owned subsidiary, Selectica Sourcing Inc. (together with the Company, “Selectica”), entered into Amendment Number One to Amended and Restated Business Financing Agreement (the “Amendment”) with Bridge Bank, National Association. The Amendment, among other things, revises the Asset Coverage Ratio, measured monthly, to be not less than 2.00 to 1.00 and adjusts the minimum EBITDA thresholds to align the financial requirement provisions under the credit facility with Selectica’s current borrowing levels and to enable increased borrowings under the credit facility in the future based upon any increases in Selectica’s asset base. The summary set forth above does not purport to be complete and is qualified in its entirety by reference to the Original Credit Facility as amended by the Amendment. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off−Balance Sheet Arrangement of a Registrant . Information set forth in Item 1.01 above is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 2, 2015 SELECTICA, INC. By: /s/ Todd Spartz Name: Todd Spartz Title: Chief Financial Officer
